Case 2:91-cv-00589-CJC Document 700 Filed 10/02/20 Page 1 of 1 Page ID #:9503



                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

Case No. CV 91-00589-CJC                                         Date: October 2, 2020

Title: UNITED STATES OF AMERICA. v. SHELL OIL COMPANY, et al.


PRESENT:

     HONORABLE CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE

       Cheryl Wynn                                         N/A
       Deputy Clerk                                    Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF:            ATTORNEYS PRESENT FOR DEFENDANT:

       None Present                                    None Present

PROCEEDINGS: (IN CHAMBERS) ORDER CONTINUING HEARING ON
PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT [Dkt. 674]

        This 1991 case concerns “who must pay for cleaning up the McColl Superfund
Site in Fullerton, California.” United States v. Shell Oil Co., 294 F.3d 1045, 1048 (9th
Cir. 2002). Before the Court is Plaintiffs’ motion for partial summary judgment as to the
amount of recoverable costs. On the Court’s own motion, the Court CONTINUES the
hearing on this motion to November 9, 2020, at 1:30 p.m.

cb

MINUTES FORM 11
CIVIL-GEN                                                         Initials of Deputy Clerk CW
